DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species A, there being no allowable generic or linking claim. Election was made of species C without traverse in the reply filed on 11/18/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0070300 A1 (Jang) (provided in IDS).

Re claim 6, Jang teaches a stacked structure including conductive layers (conductive layers defined by layers 322, 332, and 344) and insulating layers (115) which are alternately stacked; 
first to Nth pillars (pillars defined by 260 and 252) sequentially arranged and passing through the stacked structure, wherein N is an integer greater than three; and 
deposition inhibiting patterns (312) surrounding side-walls of the first and Nth pillars except a side-wall of at least one pillar located between the first pillar and the Nth pillar (Figs. 2 and 3),
wherein each of the deposition inhibiting patterns has an opening portion toward the at least one pillar located between the first pillar and the Nth pillar,
wherein each of the deposition inhibiting patterns has an opening portion toward the at least one pillar located between the first pillar and the Nth pillar.

While Jang does not explicitly teach that there is an opening in the deposition inhibiting patterns facing the center pillars, Jang does teach forming a deposition inhibiting pattern (conformal layer 312) that only partially envelops the outer pillars.
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    736
    503
    media_image1.png
    Greyscale
 

The applicant has not presented persuasive evidence in the disclosure that the claimed shape of the deposition inhibiting patterns are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed dimensions).  Also, the applicant has not shown that the claimed shape produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.

There is no explanation of the criticality of having an absence of the deposition inhibiting pattern in the intervening straight portions of the deposition inhibiting patterns between the rounded conformal portion of the layer wrapping around the outer pillars.  As seen in Figs. 3B-3C, of the instant application, the top portion of the deposition inhibiting pattern is conformal to the pillar and layer 21, as is that of Jang.


    PNG
    media_image2.png
    846
    516
    media_image2.png
    Greyscale

In Figs. 3B, 3D, of the instant application, in the middle of the conductive line the deposition inhibiting pattern does not contact the layer 21 only in the thickness of the gap.
 
    PNG
    media_image3.png
    434
    431
    media_image3.png
    Greyscale

In Jang, the conformal layer 312 is a metal nitride which allows for electrical connection to the gate electrodes material 344 and the conductor 322. Therefore, the claimed invention is not patentably distinct from the invention of Jang as the removal of the portions of 312 in contact with 322 does not affect the operation of Jang given that electrical connection is maintained with or without the presence of those conductive portions of the conformal layer 312.

The courts have held that the omission of an element is obvious as long as the function of said element is not required (MPEP 2144.04 (II)(A)). In the instant case, the omission of the small portion of layer 312 in the middle of the conductive line where 344 meets 322 is not required because 312 allowed electrical connection between 344 and 322 thus without that small portion of 312 there is still electrical connection between 344 and 322. Thus, that portion of 312 is not required.
	

 Re claim 7, Jang teaches a first slit insulating layer (380 left) extending in a first direction (3rd direction Fig. 3); and a second slit insulating layer (380 right) extending in the first direction, wherein the stacked structure is located between the first slit insulating layer and the second slit insulating layer and the first to Nth pillar are arranged in a second direction (1st direction Fig. 3) crossing the first direction so that the first pillar is next to the first slit insulating layer and the Nth pillar is next to the second slit insulating layer (Fig. 3).

Re claim 9, Jang teaches wherein each of the deposition inhibiting patterns surrounds portions of each of the side-wall of the first and Nth pillars, the portions facing the first and second slit insulating layers (Fig. 3).

    PNG
    media_image4.png
    449
    543
    media_image4.png
    Greyscale


Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues that Jang does not teach wherein the deposition inhibiting patterns have an opening towards the middle pillars. However, as stated in the rejection above, the lack of criticality of this feature in the present disclosure along with fact that this small portion of the deposition inhibiting pattern 312 of Jang is not required of the invention of Jang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0225781 A1 (Son)

    PNG
    media_image5.png
    531
    488
    media_image5.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812